MEMORANDUM OPINION
                                         No. 04-10-00871-CR

                                        Steve DOMINGUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR6504
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 2, 2011

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH